Citation Nr: 1547115	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  15-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to February 2007.  He died in December 2013, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 decision of the above Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to burial benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in December 2013.  The death certificate lists a self-inflicted gunshot wound due to depression and posttraumatic stress disorder as the cause of death. 

2.  During his lifetime, service connection was not in effect for any disabilities.

3.  Resolving reasonable doubt in favor of the appellant, depression was related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154(a), 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death." Id. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The appellant, the Veteran's widow, is seeking service connection for the cause of the Veteran's death.  His death certificate shows that he died in December 2013 with the immediate cause of death identified as a self-inflicted gunshot wound to the head and the underlying causes identified as depression and posttraumatic stress disorder.  At the time of his death, service connection was not in effect for any disabilities.  

The service treatment records show that in September 2006 the Veteran was diagnosed with depression NOS vs. adjustment disorder after reporting a lot of stress over the past few months and being unhappy.  At a psychiatric evaluation the following day, the Veteran reported being depressed and not knowing how to handle it.  He was diagnosed with major depressive disorder, single episode, chronic, and social phobia.  At December 2006 treatment the Veteran was diagnosed with major depression, recurrent, moderate, social phobia, and personality disorder NOS with dependent traits.  The treating provider felt that the Veteran was unsuitable for continued military service and was judged to represent a significant risk of harm to himself if he remained in active service.

The Veteran's father wrote in an October 2014 statement that the Veteran was a different person after his Naval service.  He was more quiet and critical of others and avoided talking about his military service.  The Veteran's mother wrote in an October 2014 statement that the Veteran was a normal child who was generous and had a great sense of humor. 

After a review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is warranted.  The Veteran was diagnosed with a depressive disorder on multiple occasions during active service, and the death certificate indicates that depression was an underlying cause of death.  The Veteran's parents are competent to report on the changes that they saw in the Veteran during his military service, and the Board finds their statement to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Resolving any reasonable doubt in the appellant's favor, the Board concludes that the depression that contributed to the Veteran's death began during his military service.  Accordingly, service-connection for the cause of death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.

REMAND

The appellant is seeking burial benefits.  In a July 2014 decision, the RO denied the claim.  A notice of disagreement was received by VA in August 2014.  However, a review of record shows that the RO has not issued the appellant a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board is obliged to remand this issue to the RO for the issuance of an SOC to the appellant.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In issuing an SOC, the RO must consider the grant of service connection for the cause of the Veteran's death in relation to the claim for burial benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the appellant a statement of the case regarding her claim for burial benefits.  This should include notice of the need to file a timely substantive appeal if the claim remains denied and she desires the Board to address this matter.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


